Response by
Judge Turner
to Petition por Rehearing.
For original opinion see 163 Ky., 442.
The petition for rehearing herein deals only with the criticism of counsel contained in the opinion.
Accepting as true the statement of counsel in the petition that before the filing of the pleading asserting the claim of the heirs-at-law, the Home Mission Board had abandoned its claim under Walker’s will, and that this fact was known to the lower court and to all litigants and attorneys involved, and treating these statements as a supplement to the record, we, without hesitation, withdraw any criticism of counsel.
The petition for rehearing is overruled.